DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 9-13, filed 10/18/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 5-6, and 8 has been withdrawn. 
In the response filed 10/18/2021, Applicant presented the following arguments regarding the previously presented rejection under 35 USC 103: (i) thermoforming a polypropylene without copolymers would not have been expected to work; (ii) sterilizing a polypropylene tray (free from copolymers) with hydrogen peroxide would have been expected to degrade the polypropylene and thus would not have been attempted; and (iii) the cited references fail to teach or suggest a sterilizing tray having at least one recess for housing a medical instrument, as claimed. As to (ii), this is not found persuasive, because the prior art of record as a whole does not provide any teaching that would dissuade the skilled artisan from using a tray formed by premixing polypropylene and glass material without the addition of copolymers in a hydrogen peroxide sterilization process. In fact, the primary reference Wu discloses that polypropylene/glass material trays are indeed known to be able to undergo hydrogen peroxide sterilization (see previously cited paragraphs ([0003, 0005, 0009, 0010, 0033, 0034]), and the prior art of record does not mention that use of copolymers would lead to a concern with hydrogen peroxide sterilization specifically. As to (iii), this is also not found persuasive, because the Examiner maintains that the tray disclosed by Wu defines at least one recess (see cavity formed between side walls 20) for housing at least one medical instrument for sterilization (see previously cited also meeting the limitation of being a recess for housing at least one medical instrument (as the mat is housed within the cavity while holding instruments, see paragraphs [0024-0026] and Fig. 1), and in any case, the tray is fully capable of operating such that instruments are placed directly within the cavity during a sterilization process. However, argument (i) is persuasive, as Applicant correctly points out that none of the prior art of record teaches thermoforming in combination with the use of polypropylene free of copolymers, and further provides evidence that it was generally known in the state of the art that omission of copolymers would harm the thermoforming process. Therefore, the rejection of independent claim 1 is withdrawn.

Allowable Subject Matter
Claims 1, 5-6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wu provides the closest prior art, as discussed in the prior Office Action. However, Wu is silent as to wherein the polypropylene and glass material are premixed into a resin without the addition of copolymers prior to injection molding or thermoforming, and it would not be obvious to modify Wu in such a manner, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799